DETAILED ACTION
Claims 1-33 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 November 2021, 
23 July 2020, and 18 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate multiple elements of the same type in a single view. The examiner suggests using subscripts to depict multiple elements of the same type in a single view. For example 8A, 8B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the following limitation is vague: (1) “and/or”; and (2) “a maker of a machine” [see claim 1 lines 1-6]. The use of the term “and/or” is vague and makes understanding of the scope of the invention confusing. The term “maker” is vague; the examiner has interpreted as meaning the owner.
Similar limitations are recited with independent claim 19 [see claim 19 lines 1-5]; therefore it is rejected under the same rationale. Claims 2-18 and 20-33 are rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama US Patent Application Publication No. 2017/0041468 A1 in view of Bury et al. US Patent Application Publication No. 2017/0343946 A1.

Regarding claim 1, Yokoyama teaches the following:
An inquiry system in which an inquiry unit that is a terminal device of a user of a machine and/or a device makes inquiries related to the machine and/or the device to 
a relay device which connects together the inquiry unit and the inquiry center systems [note:  Figure 1 (40) relay device; Figure 5 (40) relay device ]; and 
a storage unit which stores first identification information related to the machine and/or the device and second identification information related to the machine and/or the device, [note: paragraph 0041, “storage unit 11 stores information” ] wherein the inquiry unit includes: 
an acquisition unit which acquires the first identification information related to the machine and/or the device [note: paragraph 0028 communications system 100, first terminal 10a, second terminal 10b ]; and 
a first communication unit which transmits the first identification information acquired by the acquisition unit to the relay device, [note: paragraph 0034 “information processing device capable of transmitting/ receiving information” ] the relay device includes: a second communication unit which communicates between the inquiry unit and the inquiry center systems [note: Figure 1-3 ] ; and 
a selection unit which selects, based on the first identification information and the second identification information, the inquiry center system and the second communication unit connects together the inquiry unit and the inquiry center system selected by the selection unit [note: paragraph 0048-0050 communication control unit 22 controls the communication, controls input (i.e. selection functions) ].
Although Yokoyama teach the invention as cited above they do not explicitly teach suppliers including a maker of a machine; however Bury et al. teach this feature [note: equipment owner and suppliers  Figure 1 (32); paragraph 0023 “In addition to communication to the equipment owner company 32, the server 28 can also communicate with a part manufacture”]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward monitoring and management of data; Bury et al. further refines the information to a manufacturing company.

Claim 2: The inquiry system according to claim 1, wherein the acquisition unit acquires machine information of the machine and/or the device, the relay device includes a determination unit which determines whether or not the machine information needs to be stored in the storage unit and the determination unit stores, in the storage unit, the machine information which is determined to need to be stored [note: Yokoyama, figure 5, relay device (40), ]. (41) storage unit; (42) communication control unit].
Claim 3: The inquiry system according to claim 2, wherein the determination unit notifies the machine information acquired by the acquisition unit to the selected inquiry center system [note: Yokoyama, paragraphs 0045-0046 and 0050 communication control unit transmits including email].

Claim 5: The inquiry system according to claim 1, wherein the first identification information includes either of individual identification information of the machine and/or the device and model information of the machine and/or the device [note: Yokoyama, paragraph 0067 transmits an acquisition request; also see Bury et al. paragraph 0016 database correlates id information].
Claim 6: The inquiry system according to claim 1, wherein the second identification information includes any one of an inquiry history, a repair history of the machine and/or the device, an installation site of the machine and/or the device, part information of the machine and/or the device, version information of software of the machine and/or the device, setting information of the machine and/or the device, alarm information generated in the machine and/or the device, user information of the machine and/or the device, manufacturer information of the machine and/or the device, and sales maker information of the machine and/or the device [note: Bury et al., abstract, real-time life cycle status including historic operating parameters].
Claim 7: The inquiry system according to claim 2, wherein the machine information acquired by the acquisition unit includes the second identification information [note: Yokoyama, figures 3, 4, and 7-9].
Claim 8: The inquiry system according to claim 1, wherein the second communication unit receives the first identification information and position information of the inquiry unit, and the selection unit selects the inquiry center system based on the first identification information, the second identification information, and the position information of the inquiry unit  [note: Yokoyama, identification data see paragraph 0047; and note Bury et al., paragraphs 0019-0020 system can send geographic location].
Claim 9: The inquiry system according to claim 8, wherein at least when the installation site of the machine and/or the device based on the first identification information and the second identification information is different from the position information of the inquiry unit, the selection unit makes the inquiry unit select the installation site of the machine and/or the device [note: Bury et al., Figure 3 install RFID tag on each part, create list; paragraph 0025 server can determine installation time; paragraph 0032 installation date].
Claim 10: The inquiry system according to claim 9, wherein the selection unit displays, as a list, for the inquiry unit, the installation site of the machine and/or the device based on the first identification information and the second identification information and the position information of the inquiry unit so as to make the inquiry unit make a selection 
[note: Yokoyama, display means see paragraph 0050; Bury et al., Figure 3 install RFID tag on each part, create list; paragraph 0025 server can determine installation time; paragraph 0032 installation date].
Claim 11: The inquiry system according to claim 9, wherein the selection unit displays, as a map, for the inquiry unit, the installation site of the machine and/or the device based on the first identification information and the second identification information and the position information of the inquiry unit so as to make the inquiry unit select a region [note: Bury et al., paragraph 0019-0020 means for detecting GPS and geographic locations].
Claim 12: The inquiry system according to claim 11, wherein the region is a country. [note: Bury et al., paragraph 0019-0020 means for detecting GPS and geographic locations].
Claim 13: The inquiry system according to claim 9, wherein the selection unit displays an input field for making the inquiry unit input a zip code or an address of the installation site of the machine and/or the device so as to make the inquiry unit input the zip code or the address [note: Bury et al., paragraph 0013 means for entering data; 0019-0020 means for detecting GPS and geographic locations]

Claim 14: The inquiry system according to claim 1, wherein the relay device further includes a proposal unit which monitors details of the inquiry from the inquiry unit and which proposes, when an answer is present on a database, the answer for the inquiry unit before notification to the inquiry center system [note: Yokoyama, paragraph 0064 QR code for monitoring and tracking status]; paragraph 0079 “The relay device 40 periodically monitors whether there is a second terminal within the communication range of the first network”.
Claim 15: The inquiry system according to claim 14, wherein the second communication unit notifies the answer proposed by the proposal unit to the selected inquiry center system [note: Yokoyama, paragraph 0080, “relay device 40 transmits notification indicating … connection”].
Claim 16: The inquiry system according to claim 14, wherein the inquiry unit includes a display unit which displays the answer proposed by the proposal unit [note: Yokoyama, figure 5 (45) display control unit].
Claim 17: The inquiry system according to claim 14, wherein the proposal unit monitors the details of the inquiry, acquires, when determining that machine data indicating a state of the machine and/or the device is needed, the machine data automatically or by an operation of the inquiry unit, and provides the acquired machine data to the selected inquiry center system [note: Bury et al., abstract, real-time life cycle status]. 
Claim 18: The inquiry system according to claim 14, wherein the proposal unit monitors the details of the inquiry, and proposes, when determining that the inquiry center system needs to be changed, a new inquiry center system for either or both of the inquiry unit and the selected inquiry center system [note: Bury et al., abstract, real-time life cycle status]. 
The scope of the limitations of claims 19-33 parallel or are encompassed within claims 1-28; therefore they are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169